Citation Nr: 0319787	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-06 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to August 
1944.  

The certificate of death (COD) shows the veteran died in 
September 1997.  His widow is the appellant.  The issues on 
appeal arose from Department of Veterans (VA) Regional Office 
(RO) rating decisions.  

In June 2000 the appellant attended a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is on file.  

The Board again remanded the claim to the RO in July 2000 for 
further development and adjudicative action.

In February 2002 the RO most recently affimed the 
determinations preveiously entered.


FINDINGS OF FACT

1.  The veteran died in September 1997 due to dementia of 
Alzheimer's type, and other significant conditions 
contributing to death, but not resulting in the immediate 
cause of death were coronary artery disease and obstructive 
pulmonary disease.


2.  At the time of the veteran's death, service-connection 
was in effect for schizophrenia reaction, formerly diagnosed 
as dementia praecox, mixed type, evaluated as 30 percent 
disabling, residuals of left knee internal derangement 
evaluated as 10 percent disabling and hearing loss evaluated 
as noncompensable.   

3.  There is no probative, competent evidence of record 
establishing a nexus between the cause of the veteran's death 
and his service-connected disabilities, or any other incident 
of military service.

4.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
military service, or to service-connected disability. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 (2002). 

2.  The claim of entitlement to Dependents Educational 
Assistance in accordance with 38 U.S.C.A. § Chapter 35 lacks 
legal merit.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 
C.F.R. §§ 3.807, 20.3020, 21.3021 (2002); Sabonis v. Brown, 6 
Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's pertinent service medical records show that on 
a certificate of disability for discharge dated in August 
1944 the diagnosis was dementia praecox, unqualified 
manifested by listlessness, preoccupation, retardation of 
thought, blunted affect, ideas of reference, feelings of 
unworthiness, with onset in service.  The service medical 
records are silent for dementia of Alzheimer's type, coronary 
artery disease and/or chronic obstructive pulmonary disease.

A December 1944 RO rating decision shows service-connection 
was established for dementia praecox, mixed type, competent.

A January 1950 RO rating decision shows that pursuant to an 
October 1949 VA psychiatric examination the veteran's mental 
disorder was rediagnosed as schizophrenic reaction, simple 
type, in partial remission, competent.

The veteran's terminal hospital records covering a period 
between approximately February 1993 and October 1997 show 
pertinent diagnoses of dementia of Alzheimer's type, coronary 
artery disease and/or chronic obstructive pulmonary disease

The veteran's death certificate shows that he died in 
September 1997.  The immediate cause of death was shown to be 
dementia of Alzheimer's type.  The approximate interval 
between onset and death was shown to be "years".  

No underlying cause of death (disease or injury that 
initiated events resulting in death) was shown.  Other 
significant conditions contributing to death, but not 
resulting in the immediate cause of death, i.e., dementia of 
Alzheimer's type, were coronary artery disease and 
obstructive pulmonary disease.

At the time of the veteran's death, service-connection was in 
effect for schizophrenic reaction, formerly diagnosed as 
dementia praecox, mixed type, evaluated as 30 percent 
disabling, residuals of left knee internal derangement, 
evaluated as 10 percent disabling, and hearing loss, 
evaluated as noncompensable.   

In June 2000 the appellant attended a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is on file.  The appellant stated that the 
dementia which caused the veteran's death was related to the 
dementia noted in service.  

The Board subsequently requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the 
appellant's claim.  See 38 C.F.R. § 20.901 (2002).  
Specifically, the Board requested that the medical specialist 
review the veteran's claims file and express an opinion as to 
whether it was at least as likely as not that dementia of 
Alzheimer's type, as shown on the veteran's death certificate 
and final hospitalization report, was the same illness as 
schizophrenic reaction previously diagnosed as dementia 
praecox, mixed type.  

In December 2002, in response to the Board's request, a Staff 
Physician in Psychiatry at a VA Medical Center, reviewed the 
veteran's claims folder.  He noted that by definition 
dementia praecox was an early term for schizophrenia from the 
nineteenth century and was continued to be used by some 
psychiatrists through the first half of the twentieth 
century.  Dementia was a broad general term used through 
history for any mental disorder including mental problems 
from senility.  


In the past 20 years, its clinical definition had been 
narrowed to deterioration in memory and other areas of mental 
functions of sufficient severity to be disabling.  Also, by 
definition dementia, Alzheimer's type was a specific terminal 
neurodegenerative brain disease, which progressed to loss of 
cortical function and death.

The medical specialist noted that the veteran had died in 
1997, although the death certificate listed the cause of 
death as dementia, his discharge summary clearly identified 
the cause of death as dementia, Alzheimer's type.  Dementia, 
Alzheimer's type is not related to dementia praecox, a 
historical term for schizophrenia.  Specifically, dementia, 
Alzheimer's type as shown in the veteran's death certificate 
and final hospitalization report was not the same illness as 
dementia praecox or schizophrenic reaction for which the 
veteran was service-connected.  


Criteria

Service connection may be granted for disease resulting from 
personal injury suffered or disease contracted in line of 
duty or for aggravation of a preexisting injury suffered or a 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991). 

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Chronic diseases subject to presumptive service connection 
under 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002) and 38 
C.F.R. §§ 3.307, 3.309 (2002), include coronary artery 
disease and other organic disease of the nervous system 
including dementia of Alzheimer's type.

Moreover, where a disability is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury, service connection shall be granted.  38 C.F.R. § 
3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995).

Significantly, the pertinent law provides that, in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).  

The death of the veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  The issue will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy report.  38 C.F.R. 
§ 3.312(a).  A contributory cause of death is inherently one 
not related to the principal cause, but contributed 
substantially or materially to death, that it combined to 
cause death or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  A casual sharing in producing 
death is not sufficient, a causal connection must be shown.  
Id.


Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, will not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2).  There are primary causes of death which, by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, there is for consideration whether there 
may be a reasonable basis to hold that a service-connected 
disability was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  

In these cases, it would not be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ or was of itself of a 
progressive or a debilitating nature.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); 38 C.F.R. §§ 3.102, 4.3 (2002).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West  Supp. 2002). 

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober , 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.  

During the pendency of the veteran's claim, the United States 
Court of Appeals for the Federal Circuit (CAFC) overturned 
and vacated some parts of the development regulations.  See 
Disabled American Veterans et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claims file to ascertain whether remand to the RO or 
other development is necessary in order to assure compliance 
with the new law.  The Board notes that the development of 
medical evidence appears to be complete.

By virtue of the December 1997 rating decision, the March 
1998 statement of the case, and the August 1998 supplemental 
statement of the case, the appellant has been given notice of 
the information and/or medical evidence necessary to 
substantiate her claim.  Likewise, she has also been given 
notice that VA has a duty to assist her in obtaining any 
evidence that may be relevant to this appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  

The correspondence of record shows that while the RO did not 
officially notify the appellant of the VCAA of 2000, the 
procedural and evidentiary development of this case is 
consistent with the requirements of the new law.  VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

The record presently consists of the veteran's service 
medical records, private and VA medical records and a 
pertinent medical opinion. The extensive record provides a 
complete basis for determining the issue on appeal.  In its 
correspondences to the appellant VA sufficiently placed the 
appellant on notice of what evidence could be obtained by 
whom and advised her of her responsibilities if she wanted 
such evidence to be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In July 2000 the Board remanded the case to the RO for the 
purpose of expanding the evidentiary record.  The Board 
directed the RO to obtain from the appellant identification 
of the various medical facilities she claimed provided 
treatment of the veteran for five or six years prior to his 
death.  She was furnished medical release forms for 
completion.  

Efforts to obtain additional medical documentation from the 
variously identified medical facilities ad treating 
physicians was unsuccessful.  There were no medical records 
available and it was clear from the respondents no further 
medical evidence would be forthcoming or obtainable.

It is well to note that efforts at expanding the medical 
evidentiary record did not cease.  The Board obtained the 
opinion of an appropriate VA medical specialist to address 
the heart of the issue on appeal.  The appellant was provided 
a copy of the medical opinion and given an opportunity to 
comment thereon and/or provide additional medical evidence in 
support of her claim.  She did not respond thereafter.

The Board believes that all obtainable evidence identified by 
the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative have identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claim, 
under both the former and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) ( now codified as amended at 38 U.S.C. 
§§ 5103, 5103A (West 2002).  The Board therefore finds that 
no useful purpose would be served in remanding the case to 
the RO for official consideration of the VCAA and additional 
development.  The appellant was most recently given the 
opportunity to identify, comment and/or submit additional 
evidence.  Such a remand would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant.  Her very silence following the most recent 
opportunity to comment and/or submit additional evidence 
clearly reflects that she has nothing further to contribute 
to the development of her claim.

Although the RO has not provided notice of the VCAA or 
adjudicated the appellant's claim with this law in mind, the 
Board finds no prejudice to the veteran in proceeding with 
this case at this time, because the procedural actions of the 
RO and the Board for that matter are in essential agreement 
with and adhere to the mandates of this new law with respect 
to the duty to notify and the duty to assist the appellant in 
the development of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).

In Bernard, supra, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the appellant's case at hand, the Board finds that she is 
not prejudiced by its consideration in the first instance of 
her claim pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under the 
new law.

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  She provided oral testimony before 
the undersigned Veterans Law Judge.  She has been given every 
opportunity, including as recently as January of the current 
year, to provide additional comment, argument, and/or 
evidence in support of her claim.  In view of the foregoing, 
the Board finds that the appellant will not be prejudiced by 
its actions and that a remand for adjudication by the RO of 
her claim under the new law would only serve to further delay 
resolution of her claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC has stated, "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims. "  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.


Service connection for Cause of the Veteran's Death

The veteran's death certificate shows that he died in 
September 1997.  The immediate cause of death was shown to be 
dementia of Alzheimer's type, (the approximate interval 
between onset and death was shown to be "years"; no 
underlying cause of death (disease or injury that initiated 
events resulting in death) was shown.  Other significant 
conditions contributing to death, but not resulting in the 
immediate cause of death, i.e., dementia of Alzheimer's type, 
were coronary artery disease and chronic obstructive 
pulmonary disease.

At the time of the veteran's death, service-connection was in 
effect for schizophrenia reaction, formerly diagnosed as 
dementia praecox, mixed type, evaluated as 30 percent 
disabling, residuals of left knee internal derangement, 
evaluated as 10 percent disabling, and hearing loss, 
evaluated as noncompensable. 

A comprehensive analysis of the record discloses that 
dementia of Alzheimer's type, coronary artery disease and/or 
chronic obstructive pulmonary disease was not present in 
service nor manifested until many years thereafter.  There is 
no probative, competent medical evidence of record linking 
the above disorders to service on any basis.

An etiologic relationship is not demonstrated between 
dementia of Alzheimer's type, coronary artery disease and/or 
obstructive pulmonary disease and service-connected 
disabilities.  Importantly, the Board requested a medical 
opinion from the VHA regarding the appellant's claim.  The 
VHA opinion from a specialist in psychiatry stated that, 
dementia, Alzheimer's type as shown in the veteran's death 
certificate and final hospitalization report was not the same 
illness as dementia praecox or schizophrenia reaction for 
which the veteran was service-connected during his lifetime.  
There is nothing in the medical record contradicting the 
opinion from the VHA.

In conclusion, the Board finds that there is no probative 
evidence of record that establishes a relationship between 
the veteran's cause of death and his period of service or any 
disability incurred in service.  Since the appellant has 
failed to establish a relationship between the principal or 
contributory cause of the veteran's death and any service- 
connected disability, a basis for granting service connection 
for the veteran's cause of death is not demonstrated.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Gilbert, 1 Vet. App. at 53.

Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
`38 U.S.C.A. 3500 and 3501 (West 2002); 38 C.F.R. 3.807 
(2002).

As noted above, the veteran died many years after service of 
nonservice-connected disabilities.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death his combined disability rating 
was 40 percent.  Therefore, he was not in receipt of a total 
and permanent disability evaluation due to service-connected 
disability at the time of his death.  Under these 
circumstances, the appellant does not meet the basic 
eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied as legally insufficient or as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

